EX-99.e.1.iii AMENDMENT NO. 2 TO SCHEDULE I TO THE DISTRIBUTION AGREEMENT AS OF JUNE 28, 2010 This Schedule to the Distribution Agreement between Delaware Pooled Trust and Delaware Distributors, L.P. originally entered into as of January 9, 2007 and amended and restated on January 4, 2010 (the “Agreement”) lists the Series and Classes for which Delaware Distributors, L.P. provides distribution services pursuant to this Agreement, along with the 12b-1 Plan rates, if applicable, for each class and the date on which the Agreement became effective for each Series. Series Name Class Names Total 12b-1 Plan Fee Rate (per annum of the Series’ average daily net assets represented by shares of the Class) Portion designated as Service Fee Rate (per annum of the Series’ average daily net assets represented by shares of the Class) Original Effective Date The Core Focus Fixed Income Portfolio June 30, 2004 The Core Plus Fixed Income Portfolio June 28, 2002 The Delaware Macquarie Real Estate Portfolio June 28, 2010 The Emerging Markets Portfolio April 19, 2001 The Emerging Markets Portfolio II June 22, 2010 The Focus Smid-Cap Growth Equity Portfolio November 30, 2003 The Global Fixed Income Portfolio April 19, 2001 The Global Real Estate Securities Portfolio The Global Real Estate Securities Portfolio Original Class January 9, 2007 The High-Yield Bond Portfolio April 19, 2001 The International Equity Portfolio April 19, 2001 The International Fixed Income Portfolio April 19, 2001 The Labor Select International Equity Portfolio April 19, 2001 The Large-Cap Growth Equity Portfolio October 30, 2005 The Large-Cap Value Equity Portfolio April 19, 2001 The Real Estate Investment Trust Portfolio (Delaware REIT Fund) Delaware REIT Fund A Class 0.30% April 19, 2001 Delaware REIT Fund B Class 1.00% 0.25% April 19, 2001 Delaware REIT Fund C Class 1.00% 0.25% April 19, 2001 Delaware REIT Fund R Class 0.60% May 15, 2003 Delaware REIT Fund Institutional Class April 19, 2001 The Real Estate Investment Trust Portfolio II April 19, 2001 The Select 20 Portfolio April 19, 2001 DELAWARE DISTRIBUTORS, L.P. DELAWARE DISTRIBUTORS, INC., General Partner By:/s/ J. SCOTT COLEMAN Name:J. Scott Coleman Title:Executive Vice President DELAWARE POOLED TRUST on behalf of the Series listed on Schedule I By:/s/ PATRICK P. COYNE Name:Patrick P. Coyne Title:President and Chief Executive Officer
